DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.P.N. 11,094,060 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Greg Hermanson on 02/28/2022.
The application has been amended as follows: 
(Currently Amended) A system for tracking a plaque-based disease based on non-invasive medical image analysis of a medical image of a subject to determine a state of plaque progression, the system comprising:
one or more computer readable storage devices configured to store a plurality of computer executable instructions; and
one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to:
access a first weighted measure of a first set of plaque parameters of a subject, wherein the first set of plaque parameters are derived from a first medical image of the subject comprising one or more regions of plaque, the first medical image of the subject obtained non-invasively at a first point in time, wherein the 
determine a first Coronary Artery Disease Reporting & Data System (CAD-RADS) classification score of the subject at the first point in time based at least in part on one or more of the first set of plaque parameters;
access a second medical image of the subject, the second medical image of the subject obtained non-invasively at a second point in time, the second point in time being later than the first point in time, wherein the second medical image of the subject comprises the one or more regions of plaque;
generate a second weighted measure of a second set of plaque parameters of the subject, wherein the second set of plaque parameters are derived from the second medical image of the subject, wherein the second set of plaque parameters comprises one or more of a ratio or function of volume or surface area, heterogeneity index, geometry, location, or density of the one or more regions of plaque at the second point in time;
determine a second CAD-RADS classification score of the subject at the second point in time based at least in part on one or more of the second set of plaque parameters; 
analyze a change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters; 
determine a state of plaque progression associated with a plaque-based disease for the subject based at least in part on the analyzed change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters, wherein the determined state of plaque progression is configured to be used to track progression of the plaque-based disease for the subject[[.]]; and
track progression of a CAD-RADS classification score of the subject over time based on comparing the first CAD-RADS classification score and the second CAD-RADS classification score.
(Original) The system of Claim 1, wherein the heterogeneity index of the one or more regions of plaque is determined by generating a spatial mapping of density values within the one or more regions of plaque.
(Original) The system of Claim 1, wherein the heterogeneity index of the one or more regions of plaque is determined by generating a three-dimensional histogram of density values within a geometric shape of the one or more regions of plaque. 
(Original) The system of Claim 1, wherein the density of the one or more regions of plaque comprises one or more of radiodensity or absolute material density of the one or more regions of plaque.
(Original) The system of Claim 1, wherein the determined state of plaque progression comprises one of rapid plaque progression, non-rapid calcium dominant mixed response progression, non-rapid non-calcium dominant mixed response progression, or plaque regression.
(Original) The system of Claim 5, wherein the state of plaque progression is determined as rapid plaque progression when a percent atheroma volume increase of the subject is more than 1% per year, wherein the state of plaque progression is determined as non-rapid calcium dominant mixed response when a percent atheroma volume increase of the subject is less than 1% per year and calcified plaque represents more than 50% of total new plaque formation, wherein the state of plaque progression is determined as non-rapid non-calcium dominant mixed response when a percent atheroma volume increase of the subject is less than 1% per year and non-calcified plaque represents more than 50% of total new plaque formation, and wherein the state of plaque progression is determined as plaque regression when a decrease in total percent atheroma volume is present.
(Original) The system of Claim 1, wherein the determined state of plaque progression comprises one or more of increase in plaque density, decrease in plaque density, stabilization of plaque density, increase in vascular size, decrease in vascular size, or stabilization of vascular size.
(Original) The system of Claim 1, wherein the system is further caused to generate a proposed treatment for the subject based at least in part on the determined state of plaque progression of the plaque-based disease.
(Original) The system of Claim 1, wherein the system is further caused to assess a risk of ischemia for the subject based at least in part on the determined state of plaque progression of the plaque-based disease.
(Original) The system of Claim 1, wherein the medical image comprises a Computed Tomography (CT) image.
(Original) The system of Claim 10, wherein the medical image comprises a non-contrast CT image. 
(Original) The system of Claim 1, wherein the state of plaque progression is further determined based at least in part on one or more of a percentage of higher radiodensity plaque or lower radiodensity plaque within the one or more regions of plaque, wherein the higher radiodensity plaque comprises pixels with a Hounsfield unit of above 1000, and wherein lower radiodensity plaque comprises pixels with a Hounsfield unit of below 1000.
(Original) The system of Claim 1, wherein the medical image is obtained using an imaging technique comprising one or more of CT, x-ray, ultrasound, echocardiography, intravascular ultrasound (IVUS), MR imaging, optical coherence tomography (OCT), nuclear medicine imaging, positron-emission tomography (PET), single photon emission computed tomography (SPECT), or near-field infrared spectroscopy (NIRS).
(Original) The system of Claim 1, wherein the plaque-based disease comprises one or more of atherosclerosis, stenosis, or ischemia.
(Cancelled) 
(Original) The system of Claim 1, wherein the plaque-based disease is further tracked by analyzing one or more of serum biomarkers, genetics, transcriptomics, microbiomics, metabolomics, ‘omic markers, biometric markers, or clinical parameters. 
(Original) The system of Claim 1, wherein the first set of plaque parameters and the second set of plaque parameters further comprise a ratio of radiodensity to volume of the one or more regions of plaque.
(Original) The system of Claim 1, wherein the first set of plaque parameters and the second set of plaque parameters further comprise a diffuseness of the one or more regions of plaque.
(Original) The system of Claim 1, wherein the first set of plaque parameters and the second set of plaque parameters further comprise a percentage composition of plaque comprising different radiodensity values.
(Original) The system of Claim 1, wherein the first set of plaque parameters and the second set of plaque parameters further comprise a percentage composition of plaque comprising different radiodensity values as a function of volume of plaque.
(Currently Amended) A computer-implemented method of tracking a plaque-based disease based on non-invasive medical image analysis of a medical image of a subject to determine a state of plaque progression, the method comprising:
accessing, by a computer system, a first weighted measure of a first set of plaque parameters of a subject, wherein the first set of plaque parameters are derived from a first medical image of the subject comprising one or more regions of plaque, the first medical image of the subject obtained non-invasively at a first point in time, wherein the first set of plaque parameters comprises one or more of a volume,  surface area, heterogeneity index, geometry, location, or density of one or more regions of plaque from the medical image of the subject at the first point in time; 
determine a first Coronary Artery Disease Reporting & Data System (CAD-RADS) classification score of the subject at the first point in time based at least in part on one or more of the first set of plaque parameters;
accessing, by the computer system, a second medical image of the subject, the second medical image of the subject obtained non-invasively at a second point in time, the second point in time being later than the first point in time, wherein the second medical image of the subject comprises the one or more regions of plaque;
generating, by the computer system, a second weighted measure of a second set of plaque parameters of the subject, wherein the second set of plaque parameters are derived from the second medical image of the subject, wherein the second set of plaque parameters comprises one or more of a volume, surface area, heterogeneity index, geometry, location, or density of the one or more regions of plaque at the second point in time;
determine a second CAD-RADS classification score of the subject at the second point in time based at least in part on one or more of the second set of plaque parameters;

determining, by the computer system, a state of plaque progression associated with a plaque-based disease for the subject based at least in part on the analyzed change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters, wherein the determined state of plaque progression is configured to be used to track progression of the plaque-based disease for the subject, and
track progression of a CAD-RADS classification score of the subject over time based on comparing the first CAD-RADS classification score and the second CAD-RADS classification score,
wherein the computer system comprises a computer processor and an electronic storage medium.
(Original) The computer-implemented method of Claim 21, wherein the heterogeneity index of the one or more regions of plaque is determined by generating a spatial mapping of density within the one or more regions of plaque.
(Original) The computer-implemented method of Claim 21, wherein the heterogeneity index of the one or more regions of plaque is determined by generating a three-dimensional histogram of density within a geometric shape of the one or more regions of plaque. 
(Original) The computer-implemented method of Claim 21, wherein the state of plaque progression is further determined based at least in part on an increase or decrease in density of the one or more regions of plaque between the first point in time and the second point in time, wherein increase in density of the one or more regions of plaque is indicative of plaque stabilization, and wherein decrease in density of the one or more regions of plaque is indicative of plaque destabilization.
(Original) The computer-implemented method of Claim 21, wherein the determined state of plaque progression comprises one of rapid plaque progression, non-rapid calcium dominant mixed response progression, non-rapid non-calcium dominant mixed response progression, or plaque regression.
(Original) The computer-implemented method of Claim 25, wherein the state of plaque progression is determined as rapid plaque progression when the volume of the one or more regions of plaque is increased by more than 20% between the first point in time and the second point in time, wherein the state of plaque progression is determined as non-rapid plaque progression when the volume of the one or more regions of plaque is increased by less than 20% between the first point in time and the second point in time, and wherein the state of plaque progression is determined as plaque regression when the volume of the one or more regions of plaque is decreased between the first point in time and the second point in time. 
(Original) The computer-implemented method of Claim 21, further comprising generating, by the computer system, a proposed treatment for the subject based at least in part on the determined state of plaque progression of the plaque-based disease.
(Original) The computer-implemented method of Claim 21, further comprising assessing, by the computer system, a risk of ischemia for the subject based at least in part on the determined state of plaque progression of the plaque-based disease.
(Original) The computer-implemented method of Claim 21, wherein the medical image of the subject comprises a coronary artery region of the subject.
(Original) The computer-implemented method of Claim 21, wherein the medical image of the subject comprises one or more of carotid arteries, renal arteries, abdominal aorta, cerebral arteries, lower extremities, or upper extremities.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 21 similarly define features of “determine a first Coronary Artery Disease Reporting & Data System (CAD-RADS) classification score of the subject at the first point in time based at least in part on one or more of the first set of plaque parameters; access a second medical image of the subject, the second medical image of the subject obtained non-invasively at a second point in time, the second point in time being later than the first point in time, wherein the second medical image of the subject comprises the one or more regions of plaque; generate a second weighted measure of a second set of plaque parameters of the subject, wherein the second set of plaque parameters are derived from the second medical image of the subject, wherein the second set of plaque parameters comprises one or more of a ratio or function of volume or surface area, heterogeneity index, geometry, location, or density of the one or more regions of plaque at the second point in time; determine a second CAD-RADS classification score of the subject at the second point in time based at least in part on one or more of the second set of plaque parameters; analyze a change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters; determine a state of plaque progression associated with a plaque-based disease for the subject based at least in part on the analyzed change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters, wherein the determined state of plaque progression is configured to be used to track progression of the plaque-based disease for the subject; and track progression of a CAD-RADS classification score of the subject over time based on comparing the first CAD-RADS classification score and the second CAD-RADS classification score”, these features in combination other features are not taught or suggested by the art of record.
Claims 2-20 are dependent upon claim 1.
Claims 22-30 are dependent upon claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667